Citation Nr: 1757182	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  09-36 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to hepatitis C.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from April 1978 to June 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2012, September 2013, and August 2014, and March 2017.

In the August 2014 remand, the Board expanded the Veteran's claim for depression to encompass the additional acquired psychiatric disorders of anxiety, adjustment disorder, dysthymic disorder and panic attacks.  A separate service connection claim for PTSD was denied by the RO in February 2010.  On a notice of disagreement received in January 2011, the Veteran's representative made clear that the "Veteran is not appealing the issue of service connection for PTSD."  In light of the foregoing, the claim was re-characterized as shown on the title page.

In March 2017, the Board denied service connection for a low back disability and remanded the issue of entitlement to service connection for an acquired psychiatric disorder for corrective action.  The issue of entitlement to a TDIU was remanded as inextricably intertwined with the service connection issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2017 remand, the Board specified that the examiner who conducted an August 2016 psychological examination failed to provide any rationale for his conclusion that the Veteran's acquired psychiatric disorder was not aggravated by his service-connected hepatitis C.  It directed that an addendum be obtained addressing this question.

In July 2017, the AOJ requested an addendum to the August 2016 examination report.  It specifically indicated that the examiner should provide an opinion regarding whether it was at least as likely as not (a 50 percent or higher degree of probability) that the acquired psychiatric disorder (other than PTSD) had been aggravated by the Veteran's service-connected hepatitis C.  

In July 2017, the August 2016 examiner reviewed the record and stated the following:

The claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.

Rationale: The veteran reported that he began to smoke cannabis when he was in the ninth grade.  He stated that he smoked cannabis "as much as I could" prior to entering the navy.  

The veteran stated that following his discharge from the navy in 1982 he has smoked cannabis "as often as I could I guess."  As how often he currently smokes cannabis the veteran replied, "every day I guess, if I could."  He denied using other illicit drugs following his discharge from the military.  

The veteran denied experiencing either anxiety or depression at the time of the 4/17/16 C&P exam.  

Stating that he is not receiving current mental health treatment, the veteran explained, "everything is all right now. I have no problems."

Veteran has not received treatment from a VA mental health provider since the 4/17/16 C&P exam.  He is not currently taking psychiatric medication.
Unfortunately, while the examiner provided a rationale for his conclusion, that conclusion does not adequately respond to the question posed by the Board, which is whether the Veteran's claimed acquired psychiatric disorder, which was diagnosed as cannabis use disorder during the 2016 examination, was aggravated by his service-connected hepatitis C.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, corrective action is again necessary.  

The decision on the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD may impact upon the Veteran's claim for TDIU. Therefore, the Board finds these issues to be inextricably intertwined and the Board must defer the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the August 2016 examiner (or, if unavailable, from medical professionals with appropriate expertise).  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA examination.
	
Based on review of the record (and examination of the Veteran if deemed necessary), the examiner should answer and render an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the acquired psychiatric disorder (other than PTSD) has been aggravated by the Veteran's service-connected hepatitis C.

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 
Detailed rationale is requested for the opinion provided.  If an opinion cannot be made without resort to speculation, the examiner should provide and explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Review the resulting addendum report for compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal, with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




